Case: 1:19-cv-01041-DCN Doc #:1 Filed: 05/09/19 1 of 4. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT,
FOR THE NORTHER DISTRICT OF one wT PHI2: 27
EASTERN DIVISION WIS i y ae ca

1219 ey 10. 1
JUDGE NUGENT

COUNT | VIOLATIONS TITLE VII

MICHAEL R. GAMBLE
1391 EAST 110"! STREET
CLEVELAND, OH 44106

PLAINTIFF

VS.
COUNT II VIOLATIONS (ADA) TITLE |
MARC’S COPORATE OFFICE
5841 130° STREET
CLEVELAND, OH 44130-9308

— OO ee

DEFENDANT

tee ee ee

INTRODUCTION
This action is brought for violation of Title | the Americans with Disabilities Act of 1990 (“ADA”)
, 42 U.S.C. section 12102 including section | thereof on account of Plaintiff Michael R. Gamble

disabilities and/or related medical condition, and Title VII of The Civil Rights Act of 1990.
Case: 1:19-cv-01041-DCN Doc #:1 Filed: 05/09/19 2 of 4. PagelD #: 2

 

JURISDICTION AND VENUE

1. This court has jurisdiction of these claims pursuant to 42 U.S.C. Sec 2000e-5, 42 U.S.C.
section 12102 because the action arises under the laws of the United States and
involves federal questions based on the ADA and Title Vil.

2. All jurisdictional and administrative prerequisites with respect to Plaintiff have been
met, to wit: Plaintiff has timely filed a charge of discrimination with the Equal
Employment Opportunity Commission (EEOC) on or about August 20, 2019 less than
three (300) days from the last continuous act of discrimination by Defendant against
Plaintiff. The EEOC issued and sent a notice of right to sue to Plaintiff dated February

3, 112019. This complaint is being filed within 90 days of the receipt of the same and

Plaintiff has satisfied the jurisdictional requirements,

PARTIES
1. Plaintiff is an individual citizen of the State of Ohio who currently resides in
Cleveland, Ohio who is a patron of Defendant from June 19, 2000 until being
sexually harassed on or about August 20 2018.
2. Defendant is market place whose principal place of business is located in the City of

Cleveland Heights, Cuyahoga County and the State of Ohio.
Case: 1:19-cv-01041-DCN Doc #:1 Filed: 05/09/19 3 of 4. PagelD #: 3

BACKGROUND
1. On August 6, 2018 Plaintiff was shopping at the Marc’s store at 1835 Coventry RD the
manager who goes by the first name Chris, called Gamble a sissy numerous times during

an encounter Gamble was offended, and felt that he was profiled .

 

2. The Plaintiff Gamble lodged a complaint with the Marc’s Corporate Office to Janet LNU,
in the corporate office, to no avail.

3. lama black male with a disability, prior to 2018, and most recently on August 20, 2018,
| have been subjected to harassment by Store Manager, Chris LNU.

4. [believe that | have been discriminated against due to my race Hebrew Israelite and my

sex, male in violation of Title VII of the Civil Rights Act of 1964, as amended as well as

 

my disability, in Violation of Title t of The Americans with Disability Act of 1990.

DEMAND FOR JUDGMENT
WHEREFORE, Plaintiff prays and demands as a direct and proximate result of Defendant's

actions as set forth above, Plaintiff has suffered the damages and or has a right to the damages

 

more fully specified above and below and in excess of $ 25,000 dollars.

 
Case: 1:19-cv-01041-DCN Doc #:1 Filed: 05/09/19 4 of 4. PagelD #: 4

1. That this Court award Plaintiff an amount to be determined at trial for Plaintiff's
emotional distress, mental anguish, pain and suffering, inconvenience, humiliation and

loss of enjoyment of life;

 

2. That this Court award Plaintiff punitive damages in an amount to be determined at trial;

3. That this Court award Plaintiff prejudgment and post judgment interest in an amount
and at a rate to be determined at the time of trial;

4, That this Court grant Plaintiff consequential damages and other available compensatory

damages not specified herein; and

 

5. That this Court grants Plaintiff such other and further legal and equitable relief as may

 

be just and proper.

 

 

ea

Myf,

MIG@HAEL R. GAMBLE !
1391 EAST 110° STREET
CLEVELAND, OH 44106
(216)205-9367

 

JURY DEMAND
A trial by jury is hereby demanded of the maximum number allowed by law on all issues

triable by a jury.

 
